[DO NOT PUBLISH]



                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT           FILED
                             ________________________ U.S. COURT OF APPEALS
                                                                        ELEVENTH CIRCUIT
                                                                         OCTOBER 15, 2009
                                     No. 08-13345
                               ________________________                  THOMAS K. KAHN
                                                                             CLERK

                          D.C. Docket No. 07-20799-CR-MGC

UNITED STATES OF AMERICA,


                                                                   Plaintiff-Appellee,

                                            versus

DUGGAN L. HIGGINBOTTOM,

                                                                   Defendant-Appellant.

                               ________________________

                      Appeal from the United States District Court
                          for the Southern District of Florida
                            _________________________

                                     (October 15, 2009)


Before BARKETT and HULL, Circuit Judges, and SCHLESINGER,* District
Judge.

       *
         Honorable Harvey E. Schlesinger, United States District Court for the Middle District of
Florida, sitting by designation.
PER CURIAM:

      Duggan L. Higginbottom (“Higginbottom”) appeals from his convictions for

(1) possession of a firearm by a convicted felon, in violation of 18 U.S.C. §

922(g)(1); (2) knowingly and intentionally possessing with intent to distribute

marijuana, in violation of 21 U.S.C. § 841(a)(1); and (3) knowingly using and

carrying a firearm during and in relation to a drug trafficking crime, in violation of

18 U.S.C. § 924(c)(1)(A). Higginbottom presents three arguments as to why the

conviction should be reversed. First, he argues that the district court erred when it

denied his motion to suppress evidence obtained in a warrantless house search.

Second, he asserts that the district court erred when it allowed a juror to be seated

who, as an IRS agent, had previously worked with federal prosecutors in unrelated

criminal tax cases. Third, he claims that prosecutorial misconduct requires

reversal. After careful consideration of the parties’ briefs and oral argument, we

affirm.

      First, Officer Rodriguez had probable cause to arrest Higginbottom and his

entry into the apartment was permissible under the exigent circumstances

exception. We note initially that all facts are to be construed in the light most

favorable to the prevailing party below–in this case the government. United States

v. Bervaldi, 226 F.3d 1256, 1262 (11th Cir. 2000) (citations omitted). Officer

                                          2
Rodriguez observed Higginbottom engage in conduct that appeared to be a drug

transaction, testifying that he saw a “leafy material” in a plastic bag. Upon

witnessing the exchange of money for the small bag, Officer Rodriguez identified

himself saying “police, stop.” When the officer approached Higginbottom, he ran

away holding the waistband of his pants, “like he ha[d] something [illegal] in

there,” and he ran into his apartment. Officer Rodriguez gave chase, following

Higginbottom into the apartment.1 The officer had probable cause to believe

Higginbottom had sold drugs and to arrest him. The fact that Higginbottom

entered the apartment did not eliminate the existence of probable cause, see United

States v. Santana, 427 U.S. 38, 43 (1976)(a suspect may not defeat an imminent

arrest by escaping into his house), and the officer permissibly chased

Higginbottom into the apartment to arrest him under the exigent circumstances

exception. The district court did not err in finding that the entry and search of the

apartment were reasonable and, thus, denying the motion to suppress.

       Second, we review the district court’s decision not to strike a prospective

juror for cause under an abuse of discretion. United States v. Brown, 441 F.3d
1
        Two other officers in a car saw Officer Rodriguez giving chase and go out of their car.
Officer Rodriguez yelled to them, “I saw a hand-to-hand.” The other officers also ran into the
apartment after Rodriguez. One of these officers also testified at trial, in addition to Officer
Rodriguez.

                                                3
1330, 1356 (11th Cir. 2006) (citation omitted). The trial judge must ascertain

whether a juror “can lay aside his opinion and render a verdict based on the

evidence presented in court,” United States v. Simmons, 961 F.2d 183, 184 (11th

Cir, 1992), or whether he “had such fixed opinions that [he] could not judge

impartially the guilt of the defendant.” United States v. Dickinson, 248 F.3d 1036,

1045 (11th Cir. 2001) (citation omitted). The trial judge here examined the juror

in question, asking if his employment would impact his ability to judge

dispassionately, and after a colloquy deemed him competent to sit on the jury.

Based on the record, we cannot say that the district court abused its discretion.

See, e.g., Depree v. Thomas, 946 F.2d 784, 790 (11th Cir. 1991)(holding that

seating an ex-deputy sheriff as a juror in a case involving the murder of an on-duty

police officer did not render the trial fundamentally unfair because nothing in the

record showed “that the trial judge manifestly erred in evaluating the prospective

juror’s impartiality.”).

      Third, we find no error in the district court’s rulings pertaining to

prosecutorial misconduct. Higginbottom argues that the government (1)

“introduced” improper inflammatory comments regarding the community where

he was arrested; (2) attempted to unfairly introduce prejudicial character evidence

of his previous adult and juvenile crimes; and (3) delivered improper and

                                          4
prejudicial closing argument. He further asserts that the cumulative effect of these

errors necessitate a new trial.

       We find that even if the prosecutor’s comments could arguably be deemed

inflammatory, these remarks did not prejudice Higginbottom because any potential

error would have been harmless in light of the strong evidence of guilt.2

Additionally, the prosecuting attorney’s persistence in questioning Higginbottom

on his prior juvenile conviction was wholly improper; however, the judge

excluded the line of questioning and instructed the jury to disregard it entirely.

Further, even if we were to determine that the trial court erred in not instructing

the jury more fully on this issue, the error is harmless in light of Defendant’s three

other drug convictions that were properly admitted during his trial. With reference

to those prior adult drug convictions, we find them admissible under Fed. R. Evid.

609 because the credibility of the government’s main witness was challenged and,

thus, Higginbottom’s previous drug convictions could be used to attack his

credibility.3 As to the assault conviction, Higginbottom has not met his burden


       2
      We also note that the district court sustained the defense objection to part of the
comments and instructed the jury not to consider them.
       3
         At trial, Higginbottom argued that the police burst in to his residence and planted the
guns and drugs on him. We also note that the drug convictions are admissible under Fed. R.
Evid. 404(b), as a defendant’s prior drug trafficking offenses are generally admissible to prove
that he acted with the requisite intent (as opposed to character evidence). United States v.
Edouard, 485 F.3d 1324, 1344-45(11th Cir. 2007).

                                                 5
under the plain error test as he cannot show that the admission affected his

substantial rights or the fairness of the judicial proceedings.

      Finally, we reject as meritless Higginbottom’s argument, made for the first

time on appeal, that the district court’s failure to give limiting instructions

pertaining to his prior convictions was plain error. We likewise find no merit to

the argument that the prosecutor improperly vouched for a witness or that these

alleged errors cumulatively prejudiced Higginbottom.

      AFFIRMED.




                                           6